DETAILED ACTION
This final action is responsive to the amendment filed 24 March 2022.  Claims 1-15 are pending.  Claims 1 and 8 are independent claims.  Claims 1 and 8 are amended.  Claims 16-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs, 9-10) the cited references do not teach displaying deviations representing indexed contextual metadata associated with search terms and resulting hits.
Examiner respectfully disagrees.  The newly amended claims merely provide that the one or more deviations are associated with the one or more search terms and the first one or more hits.  However, neither the claims nor the instant specification provide for more specificity.  Accordingly, Kumar teaches populating the suggested search terms based on the number of hits associated with the search terms.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2019/0318009 A1) hereinafter known as Miller in view of Kumar (US 2008/0177717 A1) hereinafter known as Kumar.

Regarding independent claim 1, Miller teaches:
A computerized method for searching a database or collection of data, comprising: receiving one or more search terms from a user via a search field of a user interface;  (Miller: Fig. 4 and ¶[0033]; Miller teaches natural language query input element 410 where the user may enter search terms.)
generating a search payload incorporating the one or more search terms;  (Miller: Fig. 4 and ¶[0051]; Miller teaches generating a search result based on the search query.)
first searching the database or collection of data using the search payload incorporating the one or more search terms;  (Miller: Fig. 4 and ¶[0051]; Miller teaches searching a database and generating a search result based on the search query.)
generating a first one or more hits resulting from the first searching including a first one or more highlights corresponding to the one or more search terms;  (Miller: Fig. 4 and ¶[0051]; Miller teaches highlighting the search terms in the search results.)
formulating and presenting the user with one or more deviations associated with the one or more search terms … wherein the one or more deviations comprise indexed domain-specific contextual metadata associated with the one or more search terms and ... to which the one or more search terms ... may apply ... ;  (Miller: Fig. 4 and ¶[0048] and ¶[0085]-¶[0086]; Miller teaches presenting related terms to the user based on the search query terms.  The user can select these terms to broaden or narrow the search query.)
receiving selected of the one or more deviations from the user via the user interface;  (Miller: Fig. 3 and ¶[0085]-¶[0086]; Miller teaches presenting related terms to the user based on the search query terms.  The user can select these terms to broaden or narrow the search query.)
second searching one or more of the database or collection of data and the first one or more hits using another search payload incorporating the one or more search terms and the selected of the one or more deviations; and  (Miller: Fig. 3 and ¶[0085]-¶[0086]; Miller teaches presenting related terms to the user based on the search query terms.  The user can select these terms to broaden or narrow the search query.)
presenting a second one or more hits incorporating the contextual domain related to each of the one or more deviations resulting from the second searching including a second one or more highlights corresponding to the one or more search terms via the user interface.  (Miller: Fig. 3 and ¶[0085]-¶[0086]; Miller teaches presenting the updated search results and also color coding elements.)

Miller does not explicitly teach:
... and the first one or more hits, ... the first one or more hits ... the first one or more hits may apply, and wherein each of the one or more deviations is visually associated with a related one or more of the one or more search terms via the user interface;

However, Kumar teaches:
... and the first one or more hits, ... the first one or more hits ... the first one or more hits may apply, and wherein each of the one or more deviations is visually associated with a related one or more of the one or more search terms via the user interface;  (Kumar: Figs. 9 and 11 and ¶[0034] and ¶[0064]; Kumar teaches searching vehicle data and presenting additional search terms based on the original search query.  Fig. 6 and ¶[0057] further teaches populating the suggested search terms based on the number of hits associated with the search terms.)


Miller and Kumar are in the same field of endeavor as the present invention, as the references are directed to formulating a search and further narrowing the search with suggested terms based on the original query.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of formulating a search query, displaying the search results, highlighting the search terms, presenting additional search terms related to the original search query, and presenting the search results as taught in Miller with presenting the suggested search terms to the user based on the search term and hits as taught in Kumar.  Miller already teaches presenting additional search terms which are related to the original search query.  However, Miller does not explicitly teach presenting the suggested search terms to the user based on the search term and hits.  Kumar provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Miller to include teachings of Kumar because the combination would allow suggesting higher frequency searches, as suggested in Kumar: ¶[0054].


Regarding claim 2, Miller in view of Kumar teaches the computerized method of claim 1 (as cited above).

Miller further teaches:
further comprising presenting the first one or more hits resulting from the first searching including the first one or more highlights corresponding to the one or more search terms via the user interface.  (Miller: Fig. 4 and ¶[0051]; Miller teaches highlighting the search terms in the search results.)


Regarding claim 3, Miller in view of Kumar teaches the computerized method of claim 1 (as cited above).

Miller further teaches:
further comprising presenting the second one or more hits resulting from the second searching including the second one or more highlights corresponding to the one or more search terms and the selected of the one or more deviations via the user interface.  (Miller: Fig. 3 and ¶[0085]-¶[0086]; Miller teaches presenting the updated search results and also color coding elements.)


Regarding claim 4, Miller in view of Kumar teaches the computerized method of claim 1 (as cited above).

Miller further teaches:
wherein the first searching and the second searching are full-text searches.  (Miller: Fig. 4 and ¶[0033]; Miller teaches natural language query input element 410 where the user may enter search terms.)




Regarding claim 6, Miller in view of Kumar teaches the computerized method of claim 1 (as cited above).

Miller further teaches:
wherein the second searching comprises re- weighting the search payload incorporating the one or more search terms based on the selected of the one or more deviations.  (Miller: Fig. 3 and ¶[0085]-¶[0086]; Miller teaches presenting related terms to the user based on the search query terms.  The user can select these terms to broaden or narrow the search query.)




Regarding claim 7, Miller in view of Kumar teaches the computerized method of claim 1 (as cited above).

Kumar further teaches:
wherein the database or collection of data comprises a collection of vehicle data and the indexed metadata comprises details related to the vehicle data, and wherein the vehicle feature or type comprises a vehicle feature or type associated with vehicles included in the vehicle data.  (Kumar: Figs. 9 and 11 and ¶[0034] and ¶[0064]; Kumar teaches searching vehicle data and presenting additional search terms based on the original search query.  The terms refer to car parts, which are associated with vehicles.)




Regarding claims 8-11, 13, and 14, these claims recite a non-transitory computer-readable medium and a computerized method that performs the computerized method of claims 1-4, 6, and 7; therefore, the same rationale for rejection applies.




Regarding claim 15, Miller in view of Kumar teaches the non-transitory computer-readable medium of claim 8 (as cited above).

Miller further teaches:
wherein the user interface comprises one of a web interface and a mobile app interface.  (Miller: ¶[0032]; Miller teaches the graphical interface being presented on a web browser.)




Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Shukla (US 2014/0280047 A1) hereinafter known as Shukla.

Regarding claim 5, Miller teaches the computerized method of claim 1 (as cited above).

Miller does not explicitly teach the limitations of claim 5.

However, Shukla teaches:
wherein the database or collection of data are one of with schema and schema-less.  (Shukla: ¶[0020]; Shukla teaches documents which are hierarchically structured in a schema and schemaless indexing of documents.)

Miller and Shukla are analogous to the present invention, as the references are reasonably pertinent to the problem faced by the inventor, i.e. searching collections of data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of formulating a search query, displaying the search results, highlighting the search terms, presenting additional search terms related to the original search query, and presenting the search results as taught in Miller with the collection of data being one with schema and schema-less as taught in Shukla.  Miller already teaches searching a database based on a search query.  However, Miller does not explicitly teach the collection of data being one with schema and schema-less.  Shukla provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Miller and Kumar to include teachings of Shukla because the combination would allow the searching of hierarchically structured data and less rigorous indexing of schemaless documents, as suggested by Shukla: ¶[0020].


Regarding claim 12, this claim recites a non-transitory computer-readable medium that performs the computerized method of claim 5; therefore, the same rationale for rejection applies.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145